Citation Nr: 9921668	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-42 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1973.  

This appeal arose from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Boise Idaho Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for schizophrenia.  

In January 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional evidentiary development to 
include obtaining VA and non-VA medical records and 
scheduling of a VA psychiatric examination.  

The requested development was substantially completed and the 
case has been forwarded to the Board for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for 
schizophrenia is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records showed that at his initial 
examination in January 1970 the veteran had a "recent 
suicide attempt/gesture."  By way of further explanation the 
veteran reportedly had tried to hang himself and was 
prevented by his mother.  The report noted that a 
psychological consult had been conducted and that the veteran 
was cleared for military service.  The veteran reported 
nervous trouble and depression or excessive worry.  

A psychiatric consultation report shows that the veteran 
received treatment at a mental health facility since 1965.  
The veteran was described as shy, retiring and afraid to 
talk, but on mental status examination, clinical findings 
were normal.  The physician who conducted the consultation 
felt that the veteran should be given an opportunity to enter 
military service.  

After this evaluation, service medical records showed no 
psychological complaints or treatment.  On discharge in 
January 1973 clinical findings were normal. 

Treatment records from June 1973 indicate that the veteran 
was seen for cyclical changes in mood including feelings of 
deep depression and a high feeling (euphoria).  He denied 
hallucinations and delusions but stated that he would talk to 
himself.  

In July 1973 the veteran filed a claim for entitlement to 
service connection for a nervous condition.  He admitted that 
he had had no treatment in service but he felt that his 
condition fell within an applicable presumptive period.  

In a July 1973 report, a psychiatrist, Dr. C., stated that 
the veteran had a depressive reaction that appeared to be 
under control with anti-depressants.  

A VA neuropsychiatric examination was conducted in August 
1973.  The veteran reported feelings of depression and stated 
that he would be either "super happy or super low."  The 
dated of onset was two months before.  It was noted that 
during service there had been no history of depression or 
mood disturbance at all.  Mental status examination showed no 
observable evidence of mood shifts.  There was no thought 
disorder, delusions or hallucinations.  The diagnosis was 
psychothymic personality.  

Social Security Administration records were received.  These 
include treatment records from the State of Idaho Department 
of Health and Welfare and other treatment records dating from 
1980 onwards.  

A February 1980 intake summary authored by a Dr. L. a staff 
psychologist (Ed.D.) with the state of Idaho Department of 
Health and Welfare noted that the veteran was self-referred 
for serious mood swings and suicidal thoughts.  He reported a 
near attempt at suicide the month before, but noted that he 
also had periods where he felt better than usual and had good 
energy.  He reported similar mood swings since third grade in 
elementary school.  He also told Dr. L. that he was brought 
in for treatment in his early teens due to depression, anger 
and hyperactivity and did not adjust well to military life 
due to slowness in performing tasks.  After examination, the 
diagnosis was depressive neurosis.  

A hospital report from Intermountain Hospital shows that the 
veteran was hospitalized in May and June of 1982 for an acute 
paranoid schizophrenic reaction and premorbid/borderline 
personality.  According to the psychiatrist, Dr. H., the 
veteran confessed to murdering someone although the police 
had determined that he could not have done so.  His wife 
reported that he had always been rigid and paranoid but not 
as withdrawn, introspective and preoccupied as recently.  
Mental status examination was remarkable for affect varying 
from flat to intense, preoccupation, delusional thought 
content, and definite fragmenting and loosening of 
associations.  He denied any frank hallucinations but 
admitted that he had seen things that were not real recently.  

The veteran was hospitalized at Intermountain Hospital again 
in March 1984.  It was noted on admission that the veteran 
had a long history of schizophrenia with previous admissions.  
The diagnosis was chronic undifferentiated schizophrenic 
reaction with paranoid symptomatology, in acute exacerbation, 
and schizoid personality.  

A State hospital admission summary from July 1987 authored by 
a Dr. V. notes that the veteran was admitted with feelings of 
guilt for crimes he had not committed, and auditory and 
visual hallucinations.  He had a past history of two 
hospitalizations in 1983 because of difficulties with work.  

The veteran reported intermittent suicidal ideation since age 
six and a suicidal attempt at age 20.  He reported that that 
his father was controlling and would think for him.  He told 
the psychiatrist that would escape into an imaginary world 
and interact with imaginary people.  According to the report 
he reported mood swings and hearing and seeing things "that 
are not there."  He reported that he had tried several 
antipsychotic medications but did not see any difference on 
them.  Examination was remarkable for talk of auditory and 
visual hallucinations, paranoid delusions and escape to a 
fantasy world, psychomotor retardation, low self-esteem, 
loneliness and frustration.  Insight and judgment were also 
impaired.  

Admitting diagnoses included atypical psychosis, rule out 
undifferentiated schizophrenia, other inter/intrapersonal 
issues, and schizotypal and schizoid traits.  After 
hospitalization and psychological testing revised diagnoses 
included obsessive-compulsive disorder, other 
inter/intrapersonal issues, rule out malingering, and 
schizotypal and schizoid traits.  

It is noted that in a few of the hospital notes the veteran 
reported guilt at taking efforts in service to avoid killing.  
He also suggested that his current preoccupation with having 
killed two people in his delusional fantasy might be related 
to fear of killing in wartime and situations where he would 
have to kill.  

In a Social Security application questionnaire submitted in 
August 1987 the veteran reported that his "mental problems" 
started in his "teens."  He felt that his problems had 
worsened.  

A report dated in September 1987 by Dr. L. contained a 
diagnosis of atypical psychosis and evidence of borderline, 
schizoid and dependent personality features.  He noted that 
the veteran's history-included hallucinations and delusions, 
preoccupation and intermittent escape into a fantasy world, 
interfamilial conflicts with his wife, limited socialization 
and coping skills, and very poor self-esteem.  On examination 
there did not appear to be any auditory or visual 
hallucinations, evidence of a serious thought disorder or 
evidence of emotional problems.  

A Social Security Administration psychological assessment in 
October 1987 resulted in a diagnosis of atypical psychosis.  
A December 1987 assessment resulted in the same diagnosis.  

A summary from December 1987 from Dr. L. notes that the 
veteran had mental health treatment "off and on" for 21 
years.  He was "evidently" having adjustment problems in 
school and as a youth when he was first seen and problems had 
continued into adult life with episodes of atypical 
psychosis.  

In March 1988 Dr. L. issued another report in response to 
internal Quality Assurance Committee questions about 
diagnoses and current clinical status.  The doctor noted that 
a decision was made to review update and expand historical 
and clinical information and to review records of past 
treatment in order to arrive, if possible, at a more 
definitive diagnostic picture.  The primary diagnosis was 
chronic undifferentiated schizophrenia in partial remission.  
A mixed personality disorder with borderline, schizoid and 
dependent traits (pre morbid) was also diagnosed.  

In support of the diagnoses Dr. L. noted that his review of 
the case began with records of treatment in the center dating 
to November 1966 when the veteran was 14 years old.  A 
psychological evaluation had been completed.  

Therapeutic intervention was recommended and it was noted 
that otherwise the veteran was expected to become more 
withdrawn, immobilized, depressed and paranoid in his 
ideation.  No diagnosis was offered.  Reportedly, treatment 
notes showed school adjustment and achievement problems, 
inferiority feelings, a dislike for physical activities, 
interpersonal problems, extreme dependency, poor relations 
with parents, apathy, confusion, some anxiety, and dreams 
with weird and violent content.  Stelazine and Mellaril had 
been prescribed.  This treatment ended and while the reason 
was unclear, the records indicated that the veteran's 
problems seemed less intense during summer when he was out of 
school.  

After reviewing records and treatment and evaluative reports 
covering more than two decades Dr. L. felt it was apparent 
that the veteran had process schizophrenia or schizophrenia 
that develops slowly and insidiously.  He felt that this 
would perhaps explain the variety of diagnoses assigned over 
the years.  

Entitlement to Social Security disability benefits for 
schizophrenia was granted in March 1988.  

VA outpatient treatments from 1988 to 1991 were received.  
These show treatment for psychotic symptoms and diagnoses of 
schizophrenia.  

In April 1988 the veteran requested care, including 
Thorazine, from the VA Medical Center (VAMC).  He reported 
that he had atypical psychosis with schizophrenia and had 
suffered from this illness since age 9.  He stated that he 
had heard voices and had visual hallucinations since he was 
in grade school but felt that everyone was like him.  

In another record from April 1988 the veteran reported that 
in Vietnam he was a non-combat engineer and generator 
mechanic.  He reported that he wanted to be a door gunner but 
was not selected.  He stated that he had atypical psychosis 
or paranoid schizophrenia and had had the problem since 
childhood.  

In September 1988 the veteran wanted to obtain service 
connection.  He freely admitted that hallucinations started 
before service and he was never hospitalized in service.  

The veteran was hospitalized at the VAMC in Boise, Idaho in 
August and September 1989, January 1990 and August 1990 - 
each time with a diagnosis of chronic undifferentiated 
schizophrenia.  In August 1989 it was noted that onset dated 
back into childhood with auditory and visual hallucinations.  
She summarized that his treatment had not been going 
perfectly well because of side effects of medications and 
less than full control of psychotic symptomatology.  

VA hospital and outpatient treatment reports from 1993 to 
1998 show treatment for mood swings, and schizophrenia.  
Diagnoses included schizophrenia and schizophrenia with 
depression.  

In July 1996 an examiner wrote that the veteran had a severe 
chronic mental illness and wanted to find out whether his 
illness was present during service or aggravated by service.  
The examiner then stated that since schizophrenia is an 
illness that first manifests in late adolescence to early 
adulthood, the possibility existed that the veteran had 
latent schizophrenia during service but there was no way to 
confirm that aside from medical records from that time and 
information from relatives, friends and employees.  

In a September 1996 entry it was reported the veteran said 
that he thought the world was weird or against him in service 
and thereafter but was afraid to say anything.  The veteran 
reported that he sought treatment for a mental disorder 
within a year after service and was treated for depression.  
After examination, in the impression section of the report, 
the examiner stated that the veteran may well have had 
symptoms while in service or developed symptoms soon 
thereafter.  

In November 1996 the veteran remarked that he had been 
subjected to harsh punitive parenting and mistreatment at 
home and again later in service.  

The veteran was hospitalized at the VAMC in Boise, Idaho in 
February 1997 and again in June 1997.  The diagnosis on both 
occasions was paranoid schizophrenia.  No opinion on etiology 
was given and past history was not discussed aside from a 
comment in the February 1997 report that the veteran had a 
long history of psychosis.  

A report from June 1998 summarizes that the veteran had a 
long history of schizophrenia first diagnosed in the early 
1980's for which he had since been in treatment.  He 
reportedly was stable with occasional persecutory ideas and 
delusions.  He was unemployed for several years and would 
decompensate or worsen with stress.  The impression was 
paranoid schizophrenia.  

The veteran attended a personal hearing at the RO in December 
1997.  He testified that he worked as a mechanic in service 
and had some combat in Vietnam but no one believed him.  He 
admitted that he might have come into service with a mental 
disorder, noting that he had "problems" his whole life.  
However, he felt that service did not "help matters."  He 
stated that towards the end of service he started hearing 
voices.  

The veteran testified that he began seeking treatment for a 
mental disorder in the mid 1980's.  He then added that he had 
treatment in 1973.  He denied any treatment from 1973 until 
the 1980's.  As for his current symptoms, he testified that 
he would hear voices and he felt that people were out to get 
him.  He also reported that he had had depression with 
suicidal ideation.  

A Social Security Administration assessment from July 1998 
noted a diagnosis of paranoid schizophrenia.  There was no 
discussion of etiology.  

The veteran underwent a VA psychiatric examination in April 
1999.  The psychiatrist noted that the veteran reported 
hearing voices intermittently since childhood and during 
service.  He reported that he was not able to tell anyone 
about this until the early 1980's.  He reported that he was 
still hearing voices, and he admitted to a belief that he 
could read minds and predict the future.  

The veteran reported paranoia with fear of leaving the house.  
The examiner stated that the veteran reported past depression 
but denied that he was currently depressed.  

After a mental status examination, the pertinent findings of 
which included auditory hallucinations and paranoia, the 
examiner diagnosed schizophrenia, paranoid type.  The 
examiner commented that although the veteran claimed to have 
heard voices since childhood, there was no evidence to 
document that fact.  In fact, evaluations preceding and 
shortly after discharge specifically indicate that he 
suffered from no thought disorder, delusions or 
hallucinations.  There was no treatment for schizophrenia 
until 1982, a number of years after discharge.  The examiner 
stated that the etiology of schizophrenia is unknown, but he 
did not feel that the veteran's service contributed in either 
way either to the cause or worsening of his condition.  Any 
deterioration since his diagnosis was felt to be attributable 
to the natural course of the disease.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  



Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(1998).  

Psychoses such as schizophrenia are chronic diseases for 
which service connection is presumed if the disease is first 
manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  



The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  


Analysis

The veteran's claim is not well grounded because there is no 
competent evidence linking schizophrenia, a disorder 
initially diagnosed many years after service, to the 
veteran's period of service.  

A VA examination was provided in 1999 for the specific 
purpose of providing an opinion on etiology of the veteran's 
current disease.  The examiner could not link the veteran's 
current disease to service in any way.  He suggested that he 
was not persuaded that schizophrenia preexisted service and 
he did not feel that service contributed to the development 
or worsening of schizophrenia.  In fact, he concluded that 
schizophrenia was first diagnosed many years after service 
and noted that any deterioration since that time was 
consistent with the natural progression of the disease.  

Other medical evidence weighing against the claim includes a 
September 1998 VA treatment note.  The veteran admitted at 
the visit that he had hallucinations prior to service and was 
never hospitalized for treatment in service.  

There is some conflicting evidence as to the specific onset 
of schizophrenia.  The VA examiner (as noted above) who 
performed the April 1999 VA examination felt that there was 
no corroboration of psychotic symptoms prior to service or 
until many years after service.  The veteran was cleared for 
active duty after a psychological consultation and no 
schizophrenia or other psychosis was found.  

On the other hand, there are several medical records 
indicating that a psychosis, to include schizophrenia, may 
have existed since his childhood based on the veteran's 
history of having experienced hallucinations.  A preservice 
report cited in medical records in the claims folder notes 
that the veteran was taking antipsychotic medications and 
also expressed concern about the veteran becoming "more" 
withdrawn and paranoid.  Moreover, Dr. L. - a treating 
doctorate-level psychologist - has suggested, based on review 
of the veteran's preservice and postservice treatment, that 
the veteran had a long-developing form of schizophrenia known 
as process schizophrenia.  

The resolution of the question is not crucial to the 
disposition of the veteran's appeal because even accepting 
that schizophrenia existed prior to service, there is no 
treatment shown for schizophrenia or other psychosis in 
service.  

With no treatment in service, there is no evidence tending to 
show an increase in the underlying disability, if present, in 
service, and no competent factual basis for a finding of 
aggravation.  The veteran testified that he experienced 
hallucinations in service but did not report them.  He also 
made statements that service did not help him and that he was 
subjected to harsh discipline in service.  From these 
statements it is inferred that he apparently believes that 
his condition may have been permanently aggravated by 
service.  

A layperson without medical training or experience is not 
competent to offer opinions on medical questions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, a temporary 
flare up of symptomatology without evidence of worsening of 
the underlying condition does not constitute aggravation for 
the purpose of entitlement pursuant to 38 C.F.R. § 3.306.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Also, the VA 
examiner who evaluated the veteran in April 1999 offered an 
opinion that the veteran's symptomatology was consistent with 
the normal process of the disease.  There is no medical 
evidence that the disease, for which there was no evidence 
shown before, in or for many years after service, had been 
aggravated beyond the normal or expected course.  

The Board notes (as was mentioned in the prior Board remand) 
that a VA doctor who saw the veteran on an outpatient basis 
in July 1996 wrote that because schizophrenia typically first 
manifests in late adolescence or early adulthood, there was a 
possibility that the veteran had latent schizophrenia in 
service.  He equivocated though, and stated that additional 
information would be needed to make a determination.  In 
September 1996 the same examiner, upon consideration of the 
veteran's reported history of symptoms in service, stated 
that the veteran could have had "symptoms" in service or 
soon after.  He again stopped short of stating that 
schizophrenia was possibly or plausibly first incurred in or 
aggravated by the veteran's service.  These statements are 
equivocal or are in the nature of statement of basic medical 
principles. They are also based only on the veteran's 
uncorroborated history.  Therefore, they do not provide a 
competent basis for a well-grounded claim.  


The veteran has argued that psychiatric treatment within a 
year after service entitles him to service connection on a 
presumptive basis.  The Board observes that the treatment 
after service was not for a psychosis to include 
schizophrenia, which if disabling to a compensable degree, 
would warrant a grant of service connection.  The veteran's 
treatment for symptomatology did not, in fact, result in a 
diagnosis of a psychiatric disorder which was linked to 
service.  There is no medical evidence supporting that the 
veteran first experienced symptoms of a psychosis within a 
year after service discharge.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for schizophrenia must be denied as not well 
grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
schizophrenia.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

As the claim for service connection for schizophrenia is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for schizophrenia, his 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

